Broxles, C. J.
1. Under numerous and repeated rulings of the Supreme Court and of the Court of Appeals, the judgment of the trial court overruling a motion for a- new trial, based solely upon alleged newly discovered evidence, will not be reversed, where such evidence is merely cumulative and impeaching. This is especially true in extraordinary motions for a new trial, as such motions are not favored by the courts and a stricter rule has been applied to them. Norman v. Goode, 121 Ga. 449 (49 S. E. 268).
2. “The extraordinary motions or cases contemplated by the statute are such as do not ordinarily occur in the transaction of human affairs, as when a man has been convicted of murder and it afterwards appears that the supposed deceased is still alive, or where one is convicted on the testimony of a witness who is subsequently found guilty of perjury in giving that testimony, or where there has been some providential cause, and cases of like character.” Cox v. Hillyer, 65 Ga. 57 (2); Teasley v. Pittman, 40 Ga. App. 22 (148 S. E. 600).
3. Applying the foregoing rulings to the facts of the instant case, the trial judge did not err in overruling the extraordinary motion for a new trial, which was based solely upon alleged newly discovered evidence that was merely cumulative and impeaching in its character.

Judgment affirmed.


Hooper, J., concurs. MacIntyre, J., not presiding.